Citation Nr: 1757993	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a seizure disorder, to include as due to an underlying heart disability and/or underlying neurological disability.

2. Entitlement to service connection for an acquired psychiatric disability (to include depression and/or anxiety), claimed as secondary to a seizure disorder.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Appellant was apparently a Member of the Reserve beginning in March 2007 with initial active duty for training in the National Guard from May 2007 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was previously before the Board in March 2016, at which time it was remanded for to afford the Appellant a Board hearing.  A Board hearing was conducted via videoconference in September 2017.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Appellant appeared at a hearing before a Decision Review Officer in November 2012.  He testified that he experienced three seizures during service. He further testified that after his discharge, he stopped breathing two different times and was treated at Camden Clark Hospital.  To date, these records have not been associated with the claims file. Therefore, remand is necessary to obtain these records as part of the VA's duty to assist.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the Appellant's Board hearing in September 2017, he testified that he had been treated by a private physician for depression.  As the Appellant contends that his depression is secondary to his seizure disorder, remand is necessary to obtain these records as well. Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Appellant should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  

If there are private records appropriate releases should be requested.  Specifically, the Appellant must provide sufficient information for the AOJ to request records from Camden Clark Hospital and from Dr. Rachel Waters.  All attempts to obtain records should be documented in the claims folder.

2. After the above has been completed, the AOJ must review the records to determine if a VA examination is necessary.  If such an examination is warranted, the electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. All appropriate testing should be conducted. 

The examiner must provide an opinion as to whether the Appellant has a seizure disorder or underlying heart or neurological disorder that it is as least as likely as not due to or a result of any incident of active service.

The examiner is advised that the Appellant is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. 

The rationale for all opinions expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant should be issued a supplemental statement of the case and provided time to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

